Citation Nr: 0710319	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-21 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service that included duty from May 
1968 to April 1969.  He died in November 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2006.  A transcript of said 
hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2003.  The cause of his 
death was cardiovascular arrest.  Chronic obstructive 
pulmonary disease was listed as a significant condition 
contributing to the veteran's death.

2.  The veteran was exposed to asbestos while in service.  
His respiratory impairment has been linked to asbestos 
exposure.

3.  COPD contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in wartime service caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  First, the VA 
has a duty to notify the claimant and representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  VA must also inform the claimant which evidence 
VA will seek to provide and which evidence the claimant is to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  In the instant case, the 
appellant's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (2006).  Service connection 
connotes many factors, but basically, it means that the 
facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2006).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).

The veteran died in November 2003.  The principal cause of 
death in the death certificate was noted as cardiovascular 
arrest.  Chronic obstructive pulmonary disease (COPD) was 
noted as another significant condition contributing to the 
death but not resulting in the underlying cause of death.

The appellant claims that the veteran was exposed to asbestos 
while in service which caused his respiratory problems to 
include his COPD which contributed to the veteran's death.  
After carefully reviewing the evidence of record the Board 
finds that the evidence is in favor of a grant for service 
connection for the cause of the veteran's death.  

Service personnel records note that the veteran worked in 
construction while serving in Vietnam.  In the rating 
decision of September 2004 the AOJ conceded possible exposure 
to asbestos while in service.  The Board agrees with the AOJ.  

Private medical records from Dr. V.A.P., note a diagnosis of 
and treatment for COPD.  In treatment records of May 2003 Dr. 
V.A.P. noted a diagnosis of pulmonary fibrosis causing 
hypoxemia.  He noted that the etiology was unknown at the 
time but that it was most likely "secondary to some chemical 
in the past which could very well be Agent Orange in Vietnam 
War or could be secondary to asbestos exposure which would be 
less likely."  Treatment records of September 2003 note that 
the veteran's pulmonary fibrosis "could very well be from 
agent orange exposure in Vietnam or asbestos exposure in the 
past causing asbestosis of the lungs."  The veteran was 
placed on oxygen on a continuous basis at the time.  In a 
statement of July 2004, Dr. V.A.P. stated that the veteran 
had a "severe respiratory impairment from asbestos related 
lung problems causing pulmonary fibrosis, and could be from 
exposure to agent orange."

At the Travel Board hearing of April 2006 the appellant 
testified that the veteran had suffered form respiratory 
problems and severe cough since his return from serving in 
Vietnam.  She noted that for years he coughed up a nasty 
looking phlegm every morning when he would get out of bed.  
She also testified that the veteran had several cases of 
pneumonia including one in 1950.  

As noted above, the veteran's exposure to asbestos while in 
service was conceded.  Private medical records from Dr. 
V.A.P. note that the veteran's respiratory problems were 
caused, in his opinion, by exposure to asbestos.  There is no 
competent evidence of record contradicting this opinion.  At 
best, there are earlier opinions that the cause was not 
known.  However, it is in the latter documents that the 
examiner clarified his opinion.

The Board notes that the AOJ made a determination that 
besides asbestos, other things like metal dust, coal dust and 
environmental pollutants can cause interstitial markings on 
the lung.  Therefore, the most telling evidence would be a 
document that noted that the veteran was a machinist.  The 
department has an obligation to base the decision on the 
evidence.  If the record is inadequate or incomplete, the 
record may be supplemented with a competent opinion.  
However, in this case, there is no evidence that the 
veteran's lung disease was caused by metal dust, coal dust or 
other pollutants.  The determination of the AOJ is 
unsupported in the file.

The Board notes that private medical treatment records dated 
between May and September 2003 document treatment for a 
severe respiratory impairment which progressively worsened 
during the course of the treatment and which ultimately 
required continuous oxygen treatment.  Additional private 
medical treatment records dated between April 2003 and 
September 2003 note treatment for pneumonia, hypoxemia, 
pulmonary fibrosis and severe centrilobular emphysema.  These 
records are from the time period immediately prior to the 
veteran's death.  

The competent evidence of record establishes that the veteran 
was exposed to asbestos while in service, that this asbestos 
exposure caused his severe respiratory impairment, which in 
turn was a contributing factor to the cause of his death.  
Resolving any doubt in the appellant's  favor, service 
connection for the cause of the veteran's  death is granted.  
38 C.F.R. § 3.102; Gilbert v.  Derwinski, 1 Vet. App. 49 
(1991).  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


